Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the Final Office Action on the merits of Application No. 16/766356, filed on 05/22/2020. Claims 12 and 15-22 are still pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 15, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2009/060037 to Kuettel (henceforth referred to as Kuettel).
Regarding claims 12, 15, and 20-22,Kuettel discloses an elevator drive unit (i.e. Fig. 1, ref. 1), comprising: 
a drive shaft (i.e. Fig. 1, ref. 10), including a drive section (i.e. Fig. 1, ref. 13) configured to drive a drive belt (i.e. Claim 9, “support means is a belt”);
an electromotor (i.e. Fig. 1, ref. 6) having a rotor (i.e. Fig. 2, ref. 7) that is rotatably fixed to said drive shaft, and a stator (i.e. Fig. 2, ref. 8), said electromotor being configured to drive the drive shaft;  
a brake (i.e. Fig. 1, ref. 15, 17) having a rotating first brake partner (i.e. Fig. 1, ref. 14, 16) that is rotatably fixed to said drive shaft, said brake being configured to brake said drive shaft; 
a frame (i.e. Fig. 1, ref. 3, 4, 5) configured to support the drive shaft, the stator, and the brake; and 
a brake shield (i.e. Fig. 1, ref. 9) coupled to said frame and disposed between said stator and said brake, wherein said brake shield couples said stator and said brake to said frame, said brake shield having a non-rotating second brake partner (i.e. Fig. 2, ref. 24, 25, 26) configured to interact with said rotating first brake partner to selectively brake said drive shaft with said brake. 
Wherein the brake shield is located axially between the brake and the stator (i.e. Fig. 1, ref. 9 is between ref. 15, 17 and ref. 6). 
Wherein the frame comprises a bridging section (i.e. Fig. 1, ref. 5 is a bridging section) axially bridging the stator. 
Wherein the frame comprises two bridging sections (i.e. Fig. 1, there are four bridging sections at four corners of the stator) located on a radially opposite side of the stator. 
An elevator installation (i.e. page 1, line 2, “an elevator”), comprising the elevator drive unit (i.e. Fig. 1, ref. 1) of claim 12. 

Allowable Subject Matter
Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 12-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654